 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDCandler Coffee CorporationandLocal 810,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaLocal 810,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmericaandCandler Coffee Corporation. Cases2-CA-19305 and 2-CB-96988 April 1986DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSDENNIS AND BABSONOn 26 August 1983 Administrative Law JudgeJamesF.Mortonissuedthe attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondents filedansweringbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iInhisdecision the judge inadvertently referred to "Section102 38(g)" and"Section 102 36(h)" of the Board's Rules and Regulations,whereas it is clear that he intended to refer to Sec 102 35(g) and (h)2 In affirming the judge's decision,we find it unnecessary to rely onhis citation ofWiner Motors,265 NLRB 1457(1982), to support his asser-tion that either Respondent's repudiation of the settlement agreement byfuture unlawful conduct would be a fraud warranting reinstatement ofthe chargesWinerhas been overruled to the extent it is inconsistent withDucane HeatingCorp,273NLRB 1389(1985)Moreover,the discussionof fraud in bothWinerandDucanepertains only to the fraudulent con-cealment of operative facts surrounding an alleged violation of the Act, itdoes not pertain to possible noncompliance with a settlement agreementThus, neitherWinernorDucaneis germane to the instant caseStephen Appell, Esq.,Mary Ann Mills, Esq.,andValerie E.Brathwaite,Esq.,for the General Counsel.Jeffrey P. Englander, Esq. (Friedlander Gaines, Cohen,Rosenthal & Rosenberg),of New York, New York, forCandler.SidneyMeyer, Esq.,of New York, New York, for Team-sters Local 810.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. TheGeneral Counsel opposes the motions filed by the respec-tive Respondents in these cases for approval of their re-quests to withdraw the unfair labor practice charges theyfiledagainst eachother. The motions are granted for thefollowing reasons:Candler Coffee Corporation (Candler)is theRespond-ent in Case 2-CA-19305 and the Charging Party in Case2-CB-9698. Local 810,InternationalBrotherhood ofTeamsters Chauffeurs,Warehousemen and Helpers ofAmerica (Union) is the Charging Party in Case 2-CA-19305 and the Respondent in Case 2-CB-9698. Com-plaints issued in both casesand were consolidated forhearing.In Case 2-CA-19305, the General Counsel alleged thatCandler has violatedSection 8(a)(1), (3), and (5) of theNational LaborRelationsAct, by having unlawfully (a)interrogated its employees; (b) threatened them with dis-charge, with physical harm, and otherwise; (c) promisedthem wageincreasesand medical anddental insurancebenefits; (d) assaulted employees; (e) denied wage in-creases;(f)discharged two employees; (g) engaged inconduct preventing a fair election; and (h) refused to rec-ognize the Union as the exclusivebargainingagent of itsemployees. The complaint further alleged that a strike byCandler's employeeswas caused by Candler's unfairlabor practices.In the complaint against the Union, Case 2-CB-9698,the General Counsel has alleged that the Union has vio-lated Section 8(b)(1)(A) of the Act by having engaged invarious acts of picket line misconduct, including (a)slashing truck tires; (b) threatening strike replacementswith bodily harm; (c) physically blocking employeesfrom entering and leaving Candler's facility; and (d) fol-lowing andassaultingemployees.In the complaint against Candler, various employeesare identified as either having been unlawfully dis-charged oras unfairlabor practice strikers. In the com-plaint againstthe Union, the complaintallegesthat thosesame individuals,as agentsof the Union, physically as-saulted and otherwise coerced employees At the hear-ing, the General Counsel took the position, notwithstand-ing the alleged acts of violence by these individuals, theywere entitled to reinstatement with backpay, where ap-plicable.At the trial before me, the General Counsel had com-pleted thecase-in-chief against Candler in Case 2-CA-19305, and had called several witnesses during itscase-in-chief against the Union in Case 2-CB-9698, when thehearing was recessed in order to afford the parties an op-portunity to discusssettlementof the issues.During the recess, Candler and the Union, with theGeneral Counsel's aid, resolved their dispute. Thus, Can-dler has agreed (a) to reinstate one of the alleged discri-minateesand to honor the Union's request to reinstatepractically all the strikers; the ones not reinstated havingwaived reinstatement; (b) to pay backpay amounts whichare satisfactory to all; and (c) to sign a3-year collective-bargaining agreementwith the Union. Candler has todate complied with its agreement and neither the Gener-alCounsel nor the Union has suggested that it mayrenege onitsagreement.Presumably, the settlementworked out by Candler and the Union, and which theemployees involved have approved of, took into accountalleged acts of misconduct by some of the strikers, at279 NLRB No. 32 CANDLER COFFEE CORP.199least insofar as those alleged acts may have affected theirreinstatement rights or the backpay provided for them.The agreement called for the Union to end its strike andithas done so.Candler and the Union thereupon agreed to requestwithdrawal of their respective unfair labor charges. TheGeneral Counsel initially opposed those requests partlybecause the employees who would be affected by the al-leged unfair labor practices had not been given any as-surances by either Respondent that the alleged unlawfulacts would not recur.The General Counsel has assertedthat Respondents should be required to sign informal set-tlement agreements on the usual forms,(Form NLRB-4775(12-82),with a nonadmission clause in each case."Candler and the Union then agreed to write a letter toeach employee informing each that they had settled thecase between themselves without admitting liability andassuring each employee that both Respondents wouldnot engage in the acts alleged as violative in the respec-tive complaints.2 In particular that letter will inform theCandler employees of the steps Respondents will take (orhave taken)to settle the issues.In essence,those letterswill track almost verbatim the language of the proposed"Notices to Employees"that the General Counsel haddrafted as appendices to the standard informal settlementagreements offered Respondents in the respective cases.3Both Respondents now assert that the matters that hadbeen in dispute between them are buried and should notbe disinterred.At the hearing before me,theGeneralCounsel urged that the case be continued on variousgrounds.The hearing was adjourned without date toafford the parties an opportunity to submit memoran-dums of law in support of their respective positions.Thereafter,theGeneral Counsel and both Respondentsfiledmemorandums.At the hearing and in the memorandum submitted, theGeneral Counsel has stressed the argument that approvalof the withdrawal requests would open the door to a re-sumption of the unlawful conduct without affording theGeneral Counsel the authority to reactivate the com-plaints.The General Counsel argues that only an infor-mal settlement agreement on the usual Board forms willenable the General Counsel"to police enforcement" ofits terms.I have made it clear on the record that if eitherRespondent does not honor the representation made inopen court regarding the commitments set out in the let-ters to the employees and in fact repudiates them by itsfuture conduct,itwill have effectively worked a fraud'The GeneralCounsel advised that serious consideration had beengiven to demanding that the Union agree to a formal settlement of theissues inCase 2-CB-9698 in viewof the Union's historyof unfair laborpracticesApparently such a demand was not made because ofthe char-acterof thedispute in the instant case inwhichthe issuesin Case 2-CA-19305 wereso intertwined with those in Case2-CB-96982The GeneralCounsel does not oppose withdrawal of the Sec 8(a)(5)portion of the chargeinCase 2-CA-19305inasmuch as Candler hassigned a 3-yearcontractwiththe Union'The onlylanguage change is that thephrase "or any otheremploy-er" was deleted from the paragraph reading, "WEWILL NOT in anyothermanner restrain or coerce the employeesof [Candler] or any otheremployer in the exerciseof their rightto self-organization,to form labororganizations.." The GeneralCounsel hasnot objectedto that dele-tion as the settlement language relates to a dispute at Candler'sfacilityand not to a dispute involving any othercompanyand that would be clear grounds to have the withdrawalset aside.4 The General Counsel asserts that, if there isno real difference, the Respondents should sign the infor-mal agreement with a nonadmission clause.The differ-ence is one of form, not substance, and from what I haveheard and seen so far in this case, it is in the best inter-ests of all to put form aside.Of greater practical significance, in my view, is thatthere is no reasonable possibility that the Union willresume itsdisputewith Candler or vice versa as theynow are parties to a 3-year contract with a no-strike, no-lockout clause and with grievance-arbitration procedures.The General Counsel relies on the Board's holding inClear Haven Nursing Home,236 NLRB 853 (1978), tosupport the argument that the respective withdrawal re-quests should be rejected. If anything, that case supportsRespondents' requests. There, the Board rejected a with-drawal request because the employees involved had re-ceived no notice of their statutory rights and because nobackpay was provided for, although over $600,000 wasalleged to be owed. In the instant case, the Candler em-ployees will have received mailed notices incorporatingthe very language drafted by the General Counsel toinform them of their statutory rights and everyone, in-cluding the General Counsel, is satisfied with the back-pay arrangements.Candler and the Union note that the strike is over, thatsome of the striking employees have returned to work,and the remainder soon will return, and that theseformer strikers are and will be working harmoniouslyalongside nonstrikers-all under a 3-year collective-bar-gaining agreement.Respondents urge that this litigationend now and that those employees be spared the ordealof having to testify against each other on matters thathave been resolved.The General Counsel poses other objections respectingthe withdrawal requests. Thus, it is urged that approvalof the requests would "permit the Union to profit fromitsown unfair labor practices" as it is noted that the"Union obtained recognition and a contract." That con-tention lacks merit as the General Counsel has stated thatthere is no objection to the request for approval of the8(a)(1) and (5) charge in view of the fact that the partieshave reached a 3-year agreement. Further, the complaintagainst Candler alleged in essence that the Union's strikewas lawfully aimed at obtaining recognition of the Unionand there is no contention that the Union's conduct inany way was violative of Section 8(b)(7) of the Act.Another objection posed by the General Counsel isthat the settlement does not definitely dispose of therights of one of the alleged unfair labor practice strikers,Juan Alcaide. The settlement provided for his reinstate-ment in September 1983 along with several other strik-* The General Counsel has citedWiner Motors,265 NLRB 1457 (1982),in support of its contention,but fn 12 of that decisionclearlyindicatesthat a respondent cannot rely on its fraudulent conduct and hope to pre-vail on a contention that Sec 10(b) bars litigation of the underlying mat-ters.Obviously, the General Counsel would have to first prove new vio-lations of the types involved in this case before it would be appropriateto reopen this case That procedure is essentially consistent with the usualcases involving alleged new violations constituting breaches of settlementagreements 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDers.All those strikers agreed to that arrangement exceptAlcaide,who could not be located.The Union ultimatelylocated him in Puerto Rico.He informed the Union thatthe reinstatement arrangement was agreeable to him;later,he informed the General Counsel that he wanted toreturn to work as soon as possible. Candler's attorneystated on the record that if Alcaide applied for reinstate-ment,his requests would be treated nondiscriminatonly.Respondent Union has since notified the General Coun-sel that Alcaide is now back to work for Candler. TheGeneral Counsel advises that that information has notbeen confirmed and that"in any event"the settlement asto Alcaide is "facially insufficient."If anything, the fore-going recital indicates that Respondents are sincere inhonoring the commitments they have made before me re-specting the employees'statutory rights.The General Counsel objects also on the ground thatNLRB Rules and Regulations,Section 102.38(g), bars mefrom accepting any effort of "Respondents"to "adjust"cases. The language of that section seems aimed at inhib-iting administrative law judges from impinging on thefunctions of the FederalMediation and ConciliationService.The provisions of Section 102.36(h) are more tothe point here.5The General Counsel further objects on the groundthat there has been to date a substantial investment ofgovernmental resources in this case.That very reason isa material consideration in my decision to approve therespective withdrawal requests.I see no reason to con-tinue incurring expenses in this case solely to pressureRespondents into signing an informal settlement agree-ment with a nonadmission clause and even less reason tocontinue the case,on the merits,in the light of the reso-lution of all underlying matters that had been in dispute.The General Counsel has objected,too, on the groundthat the letters Respondents will send to Candler em-5Cf Broadcast Employees Local 31 (CBS Inc),237 NLRB 1370 (1978),inwhich the Board affirmedthe denial of a motion to withdraw theunfair labor practice charge Unlikethe instantcase, the General Counselhad not participatedin the settlement discussions in that case In anyevent, it is clear that Board cases can be "adjusted" without the need forfurther formalities,even though a hearing has been held In that regard,see Efcor Die Casting Corp,231 NLRB 263 (1977)ployees will state that Respondents have settled the caseswithout admitting that they engaged in any unlawfulconduct.As the General Counsel points out, the Boarddiscourages"the inclusion of a non-admission clause inthe prefatory paragraph of the official Board notice" par-ticularlywhere the notice would issue pursuant to aBoard decision based on a respondent'swithdrawing itsanswer.6Itwould not be appropriate to expand thatprinciple automatically to this case when withdrawal ofthe charges is contemplated and, on that basis,no goodreason exists for not making a full disclosure of theevents to the employees involved.There can be no deni-gration of any official Board notice where none is used.Iview the differences between the General Counseland Respondent vis a vis the settlement to be one ofform only.In light of that,as the prospects of a recur-rence of any alleged unlawful acts at the Candler facilityare remote,as it is in the interests of the Board to con-serve litigation costs, and as no useful purpose will beserved by resurrecting the underlying dispute by havingemployees testify against each other in the circumstancesof this case,Ifind that it will effectuate the policies ofthe Act to approve the withdrawal requests.?Accordingly,Imake the following recommended8ORDER1.The request by Local 810,International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(the Union)towithdraw the unfairlabor practice charge filed against CandlerCoffee Cor-poration(Candler)in Case 2-CA-19305 isapproved.2.Candler's request to withdraw the unfair labor prac-tice charge it filed against the Union in Case 2-CB-9698is approved.3.Thehearing in this case is closed and the respectivecomplaints are dismissed.6 Independent ShoeWorkers ofCincinnati,Ohio,203 NLRB783 (1973)7CfCoca-Cola BottlingCo ofLos Angeles,243 NLRB 501 (1979)8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "